 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     SHAUN TAYLOR,
11                                                      Case No.: 2:18-cv-1264-KJD-VCF
            Plaintiff(s),
12                                                                    Order
     v.
13                                                               [Docket No. 24]
     CLARK COUNTY SCHOOL DISTRICT, et
14   al.,
15          Defendant(s).
16        Pending before the Court is Defendants’ motion to excuse the individually named
17 defendant, Keith France, from attendance at the Early Neutral Evaluation (“ENE”) scheduled for
18 January 29, 2019. Docket No. 24. A response shall be filed by December 27, 2018, and any reply
19 shall be filed by December 28, 2108.
20        IT IS SO ORDERED.
21        Dated: December 20, 2018
22                                                          ______________________________
                                                            Nancy J. Koppe
23                                                          United States Magistrate Judge
24
25
26
27
28

                                                 1
